Name: Council Regulation (EC) No 1953/96 of 7 October 1996 amending Regulation (EC) No 3079/95 allocating, for 1996, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  America
 Date Published: nan

 11 . 10 . 96 EN Official Journal of the European Communities No L 258/3 COUNCIL REGULATION (EC) No 1953/96 of 7 October 1996 amending Regulation (EC) No 3079/95 allocating, for 1996, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 3079/95 (2) established, for 1996, the Community catch quota for capelin in Green ­ land waters on the basis of a provisional TAC; Whereas a revision of the relevant TAC in the meantime has resulted in an increase in the share available to the Community; Whereas Regulation (EC) No 3079/95 has to be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 3079/95, the entry dealing with capelin shall be replaced by that given in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 October 1996 . For the Council The President P. RABBITTE (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession. I1) OJ No L 330 , 30 . 12 . 1995, p. 64 . No L 258/4 [ EN 11 . 10 . 96Official Journal of the European Communities ANNEX Allocation of Community catch quotas in Greenland waters for 1996 Species Geographical area Community catch quotas (in tonnes) Quotas allocated to Member States (in tonnes) Quantities allocated to Norway (8) Quantities allocated to Iceland (#) Faroese quotas under EC/ Greenland Fisheries Protocol (s) Capelin ICES XIV/V 127 050 (6) Community 62 050 25 000 30 000 10 000 (6) 70 % of the Greenland share of the TAC for capelin minus 10 000 tonnes to the Faeroes . Calculated on the basis of a provisional TAC of 1 100 000 tonnes. On revision of this TAC in the course of 1996, the Community quota shall be revised accordingly.'